DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 7/19, 8/19 and 11/20 have all been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 The phrase “or a combination thereof” is indefinite because it does not define equivalent structure and it assumes too many combinations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggert et al. (US 6,765,366).
Re claim 1, the reference discloses a charging apparatus having, inter alia, a charging unit 100 configured to charge a device 201 and a display panel 114-116 disposed over the charging unit and configured to display a charge state (col 3, lines 5-
Re claim 3, the charge state comprises charging progress or time. (col 3, lines 12-15).
Re claim 7, the charging unit comprises a microcontroller 300.  
Re claim 9, the display panel is a LCD. (para 3, line 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maggert et al. (US 6,765,366).  
Re claim 4, the reference does not disclose the charging progress icons to include the percentage of quantity of charge or the quantity of charge.  Having the “fuel gauge” type information (i.e. charge quantity and/or percent of charge) would allow a user to easily decipher the state of charge of the battery.  It would have been obvious to have displayed the percent of charge and/or quantity of charge so the user can easily know the state of the battery at a particular moment.
Re claim 8, the reference does not specifically disclose the circuitry to include a demodulating circuit.  Demodulating circuits are well known circuit to extrapolate data from wireless signals and send it forward.  It would have been obvious to have employed a demodulating circuit to receive the charge state wireless and transmit it to the computer in order to display the data to the user.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maggert et al. (US 6,765,366) in view of UHM (US 2017/0170678).
Maggert does not disclose the charging unit having a wireless charging scheme.  UHM teaches a charging unit with a display wherein the display accessory having a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandon et al. (US 2007/0210747), Sa (US 8,183,825) and Boyles et al. (US 8,378,624) all discloses a charger having a display to indicate charge state of the battery.  Moreover, a plurality of batteries wherein each battery has its own display to show the SOC etc.
Franklin et al. (US 10,892,625) discloses a charger having a display to show the state of charge and can further charge an accessory wirelessly.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087